Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,8 and 17, the phrase “the insert member is inserted into a toe box of a shoe” is unclear and indefinite since the shoe and toe box of the shoe is not positively being claimed.  If applicant intends to only functionally recite the shoe and toe box then applicant should use functional language (e.g. adapted to) in relating the toe box of the shoe to the claimed shoe insert device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3,5,8-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0031507 (McChesney).
Regarding claims 1-3 and 5, McChesney discloses:
A shoe insert device (see figures 1A-2C and 5) comprising: 
an insert member (100,500) comprised of an anterior region and a posterior region; and 
a tab (508; see figure 5) that is connected to the posterior region wherein the insert member is inserted into a toe box of a shoe to preserve the shape of a shoe while the shoe is not in use.  
Regarding claim 2, McChesney teaches the shoe insert device of claim 1 wherein the insert member further comprises a lateral region and a medial region (see figures 1A-2C and 5).  
Regarding claim 3, McChesney teaches the shoe insert device of claim 2, wherein the lateral region is a mirror image of the medial region and wherein the shoe insert device can be used on either a left shoe or a right shoe (see figure 1B).  
Regarding claim 5, McChesney teaches the shoe insert device of claim 1, wherein the tab (508) is comprised of a top surface and a bottom surface (the rod-shaped member has a top surface and a bottom surface).  
Regarding claims 8-12, McChesney discloses:
A shoe insert device (see figures 1A-2C and 5) comprising:
an insert member (100,500) comprised of 

a posterior region that includes a posterior edge (see figures 1A-2C and 5); and 
a tab (508; see figure 5) that is attached to the posterior region, wherein the insert member is inserted into a toe box of a shoe to preserve the shape of a shoe while the shoe is not in use.  
Regarding claims 9-10, see figure 1B of McChesney which shoes a pointed anterior edge and see paragraph 0043 which teaches it can conform to pointed toe shoes and to rounded toe shoes.  Moreover, see figure 1A and 1B which, depending on the viewing angle shows the anterior edge being rounded and pointed, respectively.
 Regarding claim 11, McChesney teaches the shoe insert device of claim 8 wherein the insert member further comprises a lateral region and a medial region (see figures 1A-2C and 5).  
Regarding claim 12, McChesney teaches the shoe insert device of claim 11, wherein the lateral region is a mirror image of the medial region and wherein the shoe insert device can be used on either a left shoe or a right shoe (see figure 1B).  
Regarding claims 17-19, McChesney discloses:
A shoe insert (see figures 1A-2C and 5) comprising:
an insert member (100,500) comprised of a lateral region, a medial region, an anterior region that includes an anterior edge, and a posterior region that includes a posterior edge; and 
a tab (508; see figure 5) comprised of a top surface and a bottom surface (the rod shaped member 508 has a top surface and a bottom surface), wherein the tab is 
Regarding claims 18-19, see figure 1B of McChesney which shoes a pointed anterior edge and see paragraph 0043 which teaches it can conform to pointed toe shoes and to rounded toe shoes.  Moreover, see figure 1A and 1B which, depending on the viewing angle shows the anterior edge being rounded and pointed, respectively.
Claim(s) 1-3,5-6,8,10-12,14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2975444 (Drew).
Regarding claims 1-3 and 5-6, Drew discloses:
A shoe insert device (see figures 1-7) comprising: 
an insert member (10 or 10a or 10b) comprised of an anterior region and a posterior region; and 
a tab (21 or 23) that is connected to the posterior region wherein the insert member is inserted into a toe box of a shoe to preserve the shape of a shoe while the shoe is not in use.  
Regarding claim 2, Drew teaches the shoe insert device of claim 1 wherein the insert member further comprises a lateral region and a medial region (see figures 1-7).  
Regarding claim 3, Drew teaches the shoe insert device of claim 2, wherein the lateral region is a mirror image of the medial region and wherein the shoe insert device can be used on either a left shoe or a right shoe (see the figures).  
Regarding claim 5, Drew teaches the shoe insert device of claim 1, wherein the tab (21 or 23) is comprised of a top surface and a bottom surface.

Regarding claims 8,10-12 and 14, Drew discloses:
A shoe insert device (see figures 1-7) comprising:
an insert member (10 or 10a or 10b) comprised of 
an anterior region that includes an anterior edge, and 
a posterior region that includes a posterior edge (see figures 1-7); and 
a tab (21 or 23) that is attached to the posterior region, wherein the insert member is inserted into a toe box of a shoe to preserve the shape of a shoe while the shoe is not in use.  
Regarding claim 9, see figures 3,5,7 of Drew which shows the anterior edge is rounded.  
Regarding claim 11, Drew teaches the shoe insert device of claim 8 wherein the insert member further comprises a lateral region and a medial region (see figures 1-7).  
Regarding claim 12, Drew teaches the shoe insert device of claim 11, wherein the lateral region is a mirror image of the medial region and wherein the shoe insert device can be used on either a left shoe or a right shoe (see the figures).  
Regarding claim 14, see the tab (handle 23) as shown in figures 6-7 which has the surfaces and edges as claimed.
Regarding claims 17-18, Drew discloses:
A shoe insert (see figures 1-7) comprising:

a tab (21 or 23) comprised of a top surface and a bottom surface (the rod shaped handle member 21 has a top surface and a bottom surface as shown in figures 1-5 and the handle member 23 has a top surface and a bottom surface), wherein the tab is connected to the posterior region of the insert member and wherein the insert member is inserted into a toe box of a shoe.  
Regarding claims 18, see figures 1-7 of Drew.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over either [McChesney ‘507 or Drew ‘444] in view of US 2004/0194348 (Campbell).
Regarding claims 1-5 and 7, McChesney and Drew both teach a shoe insert device as claimed (see the rejection above) except for the insert device comprised of silicone.  McChesney teaches the insert is made out of compressible, malleable and moldable form-fitting material, see paragraph 0041, but fails to specifically list silicone.  Drew In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claims 5 and 14, respectively above, and further in view of US 2018/0029207 (Hieronymus).
The prior art as taught above (see the rejections above) fails to teach the tabs/handles with ridges/projections on the bottom surface.  Hieronymus teaches a tool used in the shoe industry wherein the handle (40) has a plurality or ridges 43 to provide additional gripping; see paragraph 0016.  Therefore, it would have been obvious to one .
Claims 14 and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew as applied to claim 8 above, and further in view of US 885609 (Gough).
Drew teaches a shoe insert (see figures 2-5) with a support member (plates 16,18) and tab (handle 21) as claimed (see the rejection above), wherein the tab (handle 21) is basically rounded and therefore doesn’t have all the edges and surfaces as defined in claim 14.  Gough teaches a shoe insert wherein the tab/handle has a left edge, a right edge, a front edge, a back edge, a top surface, and a bottom surface (see figures 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tab (handle 21) of the shoe insert taught by Drew with a tab/handle comprised of a left edge, a right edge, a front edge, a back edge, a top surface, and a bottom surface, as taught by Gough, because mere substitution one art recognized equivalent tab/handle for another is of no apparent patentable criticality inasmuch as a number of different tabs/handles appear suitable.  A handle with flat surfaces as shown by Gough, would be less likely to slip in the user’s hand.
 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556